Citation Nr: 1009580	
Decision Date: 03/15/10    Archive Date: 03/24/10	

DOCKET NO.  07-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from June 1964 until his 
retirement from the Navy in January 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
VARO in San Diego, California, that denied entitlement to the 
benefit sought.  


FINDING OF FACT

The competent evidence of record is at least evenly balanced 
on the question of whether the nature and severity of the 
Veteran's service-connected disabilities alone prevent him 
from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim for a 
TDIU, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.  

Pertinent Law and Regulations

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated as 
60 percent or more, and if there are two or more 
disabilities, there should be at least one disability rated 
at 40 percent or more, and sufficient additional disability 
to bring the combined disability rating to 70 percent.  
38 C.F.R. § 4.16(a).

The essential inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§  3.341, 4.19; VanHoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Service connection is currently in effect for the following:  
Degenerative disc disease of the lumbar spine, with spinal 
stenosis, rated as 40 percent disabling from May 8, 2008; 
diabetes mellitus, rated as 20 percent disabling since 
February 1995; degenerative arthritic changes of the right 
shoulder, rated as 20 percent disabling from February 2005; 
peripheral neuropathy of the right lower extremity, rated as 
10 percent disabling from May 2004; peripheral neuropathy of 
the left lower extremity, rated as 10 percent disabling from 
May 2004; degenerative arthritic changes of the right wrist, 
rated as 10 percent disabling from February 2005; 
degenerative arthritic changes of the left wrist, rated as 
10 percent disabling from February 2005; degenerative 
arthritic changes of the left knee, rated as 10 percent 
disabling from February 2005; degenerative arthritic changes 
of the right knee, rated as 10 percent disabling from 
February 2005; degenerative arthritic changes of the right 
ankle, rated as 10 percent disabling from February 2005; 
degenerative arthritic changes of the left ankle, rated as 
10 percent disabling from February 2005; epicondylitis of the 
right elbow, rated as noncompensably disabling from 
February 1987; high frequency hearing loss of the right ear, 
rated as noncompensably disabling from February 1987; 
bilateral otitis media, rated as noncompensably disabling 
from February 1987; hemorrhoids, rated as noncompensably 
disabling from February 1987; bilateral tinea pedis and 
onychomycosis of the right great toenail, rated as 
noncompensably disabling from February 1987; bilateral 
cataracts, rated as noncompensably disabling from May 2004; 
peripheral vascular disease of the right lower extremity, 
rated as noncompensably disabling from May 2004; peripheral 
vascular disease of the left lower extremity, rated as 
noncompensably disabling from May 2004; and erectile 
dysfunction, rated as noncompensably disabling from May 2004.  
The Veteran is also entitled to special monthly compensation 
under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account 
of loss of use of a creative organ from August 8, 2001.  With 
consideration of the bilateral factor, an 80 percent 
disability rating was in effect from February 7, 2005.  The 
combined rating was increased to 90 percent, effective May 8, 
2008.

In view of the foregoing, the Veteran meets the objective 
minimum percentage requirements, set forth in 38 C.F.R. 
§ 4.16(a), for consideration of a TDIU.  The only remaining 
question is whether he is unemployable and, if so, whether 
the service-connected disabilities alone are of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  

As noted above, in reaching this determination, consideration 
may be given to the Veteran's educational level, special 
training, and previous work experience, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); see 
also VanHoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The ultimate question, however, 
is whether a Veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  VanHoose v. Brown, 4 Vet. App. 363.  

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran is unemployable as a result of 
the severity of his numerous service-connected disabilities.  

The pertinent evidence in this regard comes from statements 
from the Veteran and reports of medical treatment and 
evaluation of the Veteran for the various disabilities.  The 
records reveal that after retirement from the Navy, the 
Veteran worked as a Department of Defense contractor and in 
computer operations at a naval medical center.  He retired 
from civilian work in 2000.  A July 2005 VA medical record 
noted that the Veteran was attending school for MCSE 
(Microsoft Certified Systems Engineer) since 2001.

The Veteran was accorded a general medical examination in 
April 2008.  Diagnoses included diabetes mellitus; 
hypertension; bilateral otitis media, by history; 
hemorrhoids, by history; tinea pedis, by history; 
onychomycosis, involving less than 1 percent of the total 
body surface area and no percent of the exposed body surface 
area; diabetic peripheral neuropathy not verified by 
electromyogram testing; no diagnosis of peripheral arterial 
disease involving the lower extremity on arterial evaluation 
in May 2008; and erectile dysfunction, by history.  The 
examiner stated the above disabilities did not prevent the 
Veteran from obtaining or retaining employment.  

However, that examination did not encompass all of the 
Veteran's disabilities.  He was awarded a separate 
examination of the spine by VA in May 2008, several days 
after the general medical examination.  The Veteran stated 
that it was because of his back pain that he had not been 
able to work.  He also referred to pains in his hands and 
wrists.  He stated that his principal employment was in 
computer work.  Currently, he used a cane to get around.  He 
was involved in extensive physical therapy and reported he 
had had steroid injections on four separate occasions.  He 
had worn a back brace in the past, but he believed it had 
given him no pain relief.  He stated his mobility was limited 
because of the use of a cane, but he was able to perform 
activities of daily living without too much difficulty.  He 
indicated that his wife did all the driving.  He was offered 
surgery for his back, but to date had elected not to have it 
done.  Clinical examination findings included motion 
restriction.  X-ray studies showed degenerative disc disease.  
The examiner opined that "the back pain causes significant 
limitations in the patient's mobility and the ability to 
perform the occupation which he engaged in prior to 1998."  
X-ray studies of the knees showed significant degenerative 
joint disease.  X-ray studies also showed arthritis involving 
the wrists, the ankles, and the right shoulder.  

In view of the foregoing, to the extent that there is any 
doubt regarding the Veteran's unemployability due solely to 
service-connected factors, such doubt must be resolved in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(b).  See also 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, while the recent general medical examination 
did not show the presence of enough impairment so as to 
render the Veteran unemployable, the spinal examination 
around the same time reflected significant impairment 
attributable to the Veteran's service-connected back 
disability and joint arthritis.  Indeed, as indicated, the 
physician who conducted the spinal examination opined that 
the Veteran's low back disability was productive of 
significant limitations in the Veteran's ability to get 
around and in his ability to perform the occupation in which 
he was engaged in the 1990's.  The Veteran himself has 
reported that he is not able to gain or maintain employment 
because of the severity of his service-connected 
disabilities.  

Given the evidence noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
criteria for a TDIU are met.




ORDER

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation benefits.




	                        
____________________________________________
	M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


